Title: Editorial Note: The “Anas”
From: 
To: 


        The following is the earliest document in the compilation made by TJ that has come to be known by the strange and perhaps ungrammatical title of “Anas.” The work presents special problems because TJ apparently never gave it the title himself and because it has been published under that title in at least five editions since 1829, two of which differ in important particulars. It is necessary to examine the “Anas” in order to clarify as nearly as possible what it was, or is.
        The origin of this work may be found in a long document TJ wrote in 1818 and which he headed “Explanations of the 3. volumes bound in Marbled paper.” The volumes in question contained written opinions for the President, notes of meetings and conversations, and gossip—what TJ described as his “most secret communications, while in the office of state.” These private snippets had been bound together “in a huge Quarto volume” probably between 1800 and 1802, when he rearranged his papers and prepared a supplement to his SJPL (see Foreword). He apparently had these notes rebound into three volumes later, most likely when he revised the collection and put it into the form he described in 1818 (“Explanations of the 3. volumes bound in Marbled paper,” 4 Feb. 1818; and TJ to John Wayles Eppes, 25 Dec. 1809). In what editors of his papers have referred to variously as TJ’s introduction or preface to the “Anas,” he described his notetaking and the general contents of what he regarded as a distinct unit of his papers:
        
        “In these three volumes will be found copies of the official opinions given in writing by me to General Washington while I was Secretary of State, with sometimes the documents belonging to the case. Some of these are the rough draughts, some press copies, some fair ones. In the earlier part of my acting in that office, I took no other note of the passing transactions; but after awhile I saw the importance of doing it in aid of my memory. Very often, therefore, I made memorandums on loose scraps of paper, taken out of my pocket in the moment and laid by to be copied fair at leisure, which, however, they hardly ever were. These scraps, therefore, ragged, rubbed, and scribbled as they were, I had bound with the others by a binder who came into my cabinet, doing it under my own eye, and without the opportunity of reading a single paper. At this day, after the lapse of twenty five years, or more, from their dates, I have given to the whole a calm revisal, when the passions of the time are passed away, and the reasons of the transactions act alone on the judgment. Some of the informations I had recorded are now cut out from the rest, because I have seen that they were incorrect or doubtful, or merely personal or private, with which we have nothing to do.”
        It is obvious, therefore, that TJ had prepared more notes than the number retained in these three volumes, but the focus of what remained is clear. He sought to offer counter-testimony to the highly partisan narrative of Washington’s first administration given in the fifth volume of John Marshall’s Life of George Washington (Philadelphia, 1805–1807, 5 vols.), which had become the standard history of the period. TJ accused Marshall of being a poor historian, of relying more on the letters to Washington than on those by him; that is, Marshall’s treatment of TJ and the republicans came as much, or more, from documents emanating from such partisans as Alexander Hamilton as from those papers in Washington’s hand, which, after all, constituted a small percentage of the whole.
        TJ took no steps toward publishing this part of his notes, though his explanation implies that he thought it would be desirable. Three years after TJ’s death, Thomas Jefferson Randolph published some of these papers at the end of his abbreviated collection, bestowing on them the title that has remained to identify this unusual and important group of miscellaneous notes (TJRThomas Jefferson Randolph, ed., Memoir, Correspondence, and Miscellanies, from the Papers of Thomas Jefferson, Charlottesville, 1829, 4 vols., iv, 443–523; see also Joseph Carroll Vance, “Thomas Jefferson Randolph” [unpubl. Ph.D. diss., University of Virginia, 1957], p. 126–43, which does not mention the “Anas” but explains Randolph’s desire for profits and his general policy of selection). “Anas” means a collection of memorable sayings or tabletalk, anecdotes, bits of information or gossip about persons (OEDSir James Murray and others, eds., A New English Dictionary on Historical Principles, Oxford, 1888–1933). The following year a second edition published in Boston corrected the grammar of the title, making it Ana, but subsequent editors have refused to accept it. Today the term is used primarily as a suffix, and what Randolph titled Jefferson’s “Anas” we might call simply “Jeffersoniana.”
	Randolph’s rendering is both more and less than what Jefferson addressed in his 1818 introduction to his revised collection of notes. Randolph began his version with TJ’s “Explanations” of 4 Feb. 1818, although he excised from it some sharp but essential sentences that might be interpreted as reflecting on Washington but are actually directed at Marshall’s use of Washington’s papers. Moreover, he added some similar miscellaneous notes from TJ’s tenure as Vice-President and President, documents that TJ did not intend to include in his 1818 compilation and which were not directly related to those described in his  “Explanations.” This defective text was faithfully followed by Henry A. Washington in the “Congressional Edition” of TJ’s papers (HAWHenry A. Washington, ed., The Writings of Thomas Jefferson, Washington, 1853-1854, ix, 87–211), wherein Washington glossed over the expurgations and additions by stating: “the Editor has not felt himself at liberty to exclude the Anas from a publication professing to be a complete edition of the writings of Jefferson. They are accordingly inserted just in the form in which he left them after his last revisal,” implying that his version corresponded to TJ’s (same, p. 87).
        Paul Leicester Ford was the first editor after Randolph to prepare a version of the “Anas” from original manuscripts. Although he restored what Randolph had excised from the material covering 1791–1793, he followed Randolph’s example and included even more notes from the extended period 1797–1809, correcting some that had been misdated and inaccurately transcribed by TJ’s grandson (Ford, i, 154–339). Ford’s note of introduction did little to clarify his version: “The so-called Anas are the only portion of Jefferson’s writings besides his Autobiography, which do not allow of chronological arrangment. Though commencing in 1791 and extending to 1806, with an ‘Explanation’ or preface added in 1818, they were intended by the author to constitute a unit…. With these ‘loose scraps’ Jefferson … evidently intended that certain of his official opinions, reports, and cabinet papers should be printed; but in the rebinding of his papers his arrangement was so changed, that it is no longer possible to print these papers as he intended. The portion here printed is therefore limited to his unofficial notes and memoranda of interviews and meetings, the remainder being placed with other papers of the same nature in their chronological position” (same, p. 154n).
        In fact, Ford adds a degree of confusion here. Randolph had omitted the “official opinions, reports, and cabinet papers” referred to by TJ in his 1818 “Explanations,” but his reason was merely to save space (TJRThomas Jefferson Randolph, ed., Memoir, Correspondence, and Miscellanies, from the Papers of Thomas Jefferson, Charlottesville, 1829, 4 vols., iv, 443n). There can be no question that these documents were among the three manuscript volumes when he transcribed them. In a description of the papers he had deposited in the Department of State in 1848, Randolph noted: “The papers, documents, official correspondence, notes of transactions, while Secretary of State to Gen: Washington, are bound in three volumes of marbled paper, marked A. B. C.” (Paul G. Sifton, “Introduction,” Index to the Thomas Jefferson Papers, President’s Papers Index Series [Washington, D. C., 1976], p. ix). These three quarto volumes composed Series IV in the Bureau of Rolls and Library at the Department of State, and must have been precisely what TJ “explained” in 1818. According to a manuscript index of that collection prepared by Worthington C. Ford, these three volumes remained intact as Series IV near the time they were transferred to the Library of Congress in 1904 and after Paul Leicester Ford had prepared his version of the “Anas.” They were not taken out of their bindings and assimilated into the general collection until after their transfer to the Library of Congress in 1904 (Sifton, “Introduction,” xiv; and St. George Sioussat to Lyman H. Butterfield, 1 Aug. 1947, TJ Editorial Files). What Ford meant by the “rebinding” and altered arrangement of the papers that made it impossible to reprint the “unit” TJ had intended is therefore unclear. And Ford’s implication that TJ himself extended the compilation of 1818 to cover the period 1797 to 1806 seems unlikely because the later notes are irrelevant to TJ’s purpose of countering Marshall’s interpretation of Washington’s first administration.
        In a note to TJ’s “Explanations,” which both Randolph and Ford printed  as the first document in their editions of the “Anas,” Randolph stated: “These are the volumes containing the Anas to the time that the Author retired from the office of Secretary of State.” When Randolph reached the end of the material from those three volumes, he (or the printer) inserted a good amount of space and a short rule to separate the last 1793 entry (1 Dec.) from the first of 1797 (2 Mch.). Significantly, a similar space and rule separate the last note from his tenure as Vice-President (16 Feb. 1801) from the first as President (23 June 1801), suggesting that the documents from these two periods might have been bound in separate volumes, possibly among those found in Series V of the documents Randolph turned over to the State Department in 1848, described in 1897 as “Miscellaneous 16 vols 4°” (Sifton, “Introduction,” xvi). Given TJ’s description of the period covered by his “3. volumes bound in Marbled paper” and later archival records, it is unlikely that the three divisions of Randolph’s “Anas” derive from TJ’s arrangement of his notes in 1818. To TJ’s original compilation Randolph added documents covering the period from 2 Mch. 1797 through 15 Apr. 1806, no doubt drawing from other notes taken by TJ during those years. This constituted the “Anas” from 1829 until 1892, when Paul L. Ford published his version with even more additions.
        Ford’s contention that it had become impossible to print the papers as TJ intended ignores TJ’s implication in his “Explanations” that all he meant to include in the collection was material from his tenure as Secretary of State, not material through his terms as President. Though he titled that section of his first volume “Anas, 1791–1806,” Ford included materials to 25 Feb. 1809. It seems most likely that Ford, and Randolph, found more than three volumes of miscellaneous notes among TJ’s papers, and that each extended the coverage of what TJ had gathered into a distinct unit in 1818, Randolph by thirteen years and Ford by sixteen. Randolph gave no indication of why he ended the “Anas” at 1806, nor did Ford explain why he added three additional years or failed to alter the concluding date in his title. Both editors imply by their selection that they present what TJ compiled in 1818 when he wrote the document that opens the work. Yet, both omit the official documents and reports that TJ collected, the first arguing that he did so to save space, the second that subsequent rearrangement of TJ’s papers made it impossible to know what TJ intended to include anyway. Ford’s claim is unsubstantiated by any evidence, but this did not prevent him from publishing a more accurate and inclusive version of the “Anas” than Randolph first presented.
        In 1903, two more versions of the “Anas” appeared, the first in yet another edition of TJ’s papers, the second in a special edition of the “Anas” alone. A. A. Lipscomb and A. E. Bergh appear to have copied Washington’s 1854 transcription (which was also Randolph’s) verbatim up to a point. Their introduction to the “Anas” is almost identical to Washington’s; they merely added: “The supplementary portion of the ‘Anas’ omitted from the Congressional Edition published in 1853, extends from 1797 to 1808, covering many interesting events of Jefferson’s first and second Administrations while President of the United States” (l & b, i, 264). Their text through 15 Apr. 1806, where both Randolph and Washington ended, is the same expurgated version the early editors presented as the entire work. Thereafter, these editors follow the Ford edition but appear to have prepared a new transcription. Despite their claims to the contrary, these editors presented a version less complete and accurate than Ford’s, and they clarified nothing about the “Anas,” historically or archivally.
        
        One might expect to find some answers to these questions in Franklin B. Sawvel’s edition of The Complete Anas of Thomas Jefferson (New York, 1903). Actually, Sawvel’s title is misleading because he added precious little to what Ford had published eleven years earlier. Sawvel’s edition is identical to Ford’s with only two exceptions: he inserted TJ’s undated “Notes on the Vth vol of Marshall’s life of Washington” at the end of the 4 Feb. 1818 “Explanations” and before the 13 Aug. 1791 entry; and he included Cabinet minutes from a meeting on the brigantine Little Sarah, 8 July 1793 (which Ford had noted in his version of the “Anas” would be found in its proper chronological order among the other papers). It is highly unlikely that Ford would have omitted from the “Anas” the notes on Marshall’s biography or the 8 July 1793 Cabinet meeting minutes had they been in the bound manuscripts when he prepared his edition a few years earlier. Indeed, Sawvel stated that the earliest document in the “Anas” was that of 13 Aug. 1791, and he failed to explain how the notes on Marshall’s biography came to be included.
        Sawvel professed his aim to be “to bring together a complete edition of the Anas in a single volume” (emphasis added). He referred to the H. A. Washington edition (and by implication the Randolph edition) as containing “an incomplete and scattered arrangement,” but said nothing of the Ford edition of the “Anas” that was identical to his own except for the two minor particulars (Sawvel, ed., Complete Anas, p. 9). What, then, did Sawvel use as evidence of what was supposed to be in a complete “anas”? He strongly implied that he was publishing the complete contents of the three quarto volumes explained by TJ in 1818; yet TJ repeated in closing his “Explanations” that his compilation of documents ended at “the moment … of my retiring from the administration,” making it clear that he referred to Washington’s administration rather than his own. Sawvel confounds us by stating that TJ’s introduction “explains how and why they were put into the form in which they still exist in his own familiar handwriting,” adding: “In the revision [of 1818] he did not bring together into a separate order or folio these memoranda of conversations with his co-workers, colleagues and opposers, their personal opinions and utterances, with his own replies, inferences and suspicions; but allowed them to remain scattered through three large folios. These personal and private opinions, a sort of confidential diary, he named Anas, a meaningless and indefinite title. Hence one difficulty to the collector in determining what to admit and what not.” Sawvel offers no evidence that it was TJ who named these notes “Anas,” nor does he go further in explaining how he prepared what he termed the Complete Anas.
        If we are to accept TJ’s description in 1818, Randolph’s inventory from his sale to the Department of State, and the librarian’s identification of what Randolph sold to the department, the three volumes TJ addressed in his “Explanations” can pertain only to documents from his tenure as Secretary of State. Therefore, the “Anas,” as we have come to know it in the forms published by Randolph, Washington, Ford, Lipscomb and Bergh, and Sawvel, does not correspond to a compilation made by TJ. Apparently, each of these editors (except Washington, who only copied Randolph) merely pulled together additional loose notes that TJ prepared after 1797, an indication that he continued the same pattern of notetaking he described for the period 1791–1793. Clearly, TJ regarded the special compilation he prepared in 1818—covering part of Washington’s administration—as distinct from any other notes he might have saved (and even had bound) between 1797 and 1809, and clearly those notes existed in three quarto volumes from 1818 until they were transferred to the  Library of Congress in 1904. It was after that date, probably before 1920, that the miscellaneous documents—ana—were taken out of their bindings and scattered chronologically among the other papers (St. George L. Sioussat to Lyman H. Butterfield, 1 Aug. 1947, TJ Editorial Files). Thus the resulting archival crime was committed after all of the editors of the so-called “Anas” had published their different versions. Unfortunately we are left with no evidence of exactly what TJ had bound together and what he might have regarded as his own complete collection of “ana.”
        Primarily because these documents have been published under the title “Anas,” the existence of such a work has become established, incorrectly, as TJ’s own intended unit. All of TJ’s loose notes comprise “ana” or “anas.” Later publication of them as a distinct unit (one that continually expanded in one way or another) put together by TJ in 1818 has always been misleading inasmuch as he meant at that time to compile only those covering 1791–1793. If he added additional material to that compilation before his death in 1826, he made no reference to any supplement, and he did not revise the “Explanations” that covered the earliest material. With the foregoing observations in mind, TJ’s notes that have appeared in the several published versions of the “Anas” will henceforth appear in their proper chronological place in the present edition of his papers, and their descriptive notes will contain the notation “included in the ‘Anas.’”
      